internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi plr-128631-02 date date legend buyer seller1 seller2 seller3 seller4 seller5 seller6 seller7 seller8 plant state committee a b c d e f g h i j plr-128631-02 k l m dear this letter responds to your request dated date and subsequent correspondence on behalf of buyer taxpayer that we rule on certain tax consequences of the sale of plant and related assets and liabilities from the sellers to buyer specifically taxpayer has requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the sellers’ qualified nuclear decommissioning funds and buyer’s qualified nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of plant and related assets and liabilities the sellers and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request the sellers except seller1 and seller2 which are exempt wholesale generators are utilities regulated by various state public_utility commissions and the federal energy regulatory commission ferc as a result of deregulation and under the encouragement of the state public_utility commissions and ferc the sellers are in the process of withdrawing from the electric power generation business except seller1 and seller2 and intend to sell plant and related assets to buyer each seller except seller5 owns as tenant-in-common a fee simple ownership_interest in plant and certain facilities and assets associated with the plant seller5 owns a portion of interest in fee simple and operates the rest of its interest under the terms of a lease seller1 and seller2 are members of the same consolidated_group seller3 and seller4 are members of a different consolidated_group seller1 seller2 seller3 seller4 seller5 seller6 seller7 and seller8 own respectively a b c d e f g and h percent of plant for a total of i percent the remaining ownership_interest in plant is owned by j other entities who are not a part of this ruling letter each of the sellers except seller1 and seller6 maintains qualified nuclear decommissioning funds for plant pursuant to sec_468a and the regulations thereunder all of the qualified nuclear decommissioning funds are trusts under the laws of state in addition each of the sellers maintains nonqualified nuclear decommissioning funds for plant which are trusts under the laws of state and which are considered grantor trusts under sections of the internal_revenue_code all of the qualified and nonqualified nuclear decommissioning funds are held by the sellers solely for the purpose of decommissioning plant plr-128631-02 according to the terms of the purchase and sale agreement for plant between the sellers and buyer dated k the sellers will sell assign convey transfer and deliver to buyer the sellers’ ownership shares of the assets held for use in the operation of plant including the assets comprising both the qualified and nonqualified nuclear decommissioning trust funds maintained by the sellers along with all income_interest and earnings accrued thereon together with all related tax_accounting decommissioning studies and cost estimates and all other books_and_records related thereto buyer will assume certain liabilities associated with plant including decommissioning liabilities certain environmental liabilities and encumbrances of acquired assets buyer will pay l as cash consideration for plant subject_to certain adjustments at closing and will pay sellers m for nuclear fuel attributable to plant the sellers will transfer the assets in each of the qualified nuclear decommissioning funds to a corresponding decommissioning fund that buyer will establish for plant and which buyer intends to qualify as a qualified nuclear decommissioning fund pursuant to sec_468a additionally the sellers will transfer the assets in each of the nonqualified nuclear decommissioning funds to a corresponding nonqualified decommissioning fund that buyer will establish for plant the buyer will hold both the qualified and nonqualified nuclear decommissioning funds solely for the purpose of decommissioning plant the funds will be under the general supervision of committee ferc and the nuclear regulatory commission nrc nrc approval is required to remove the nuclear decommissioning funds from the trusts buyer will not make additional contributions to the qualified nuclear decommissioning funds unless permitted by future legislative changes to sec_468a any funds that exceed the amount necessary to satisfy all decommissioning liabilities will be distributed to buyer or customers in accordance with the purchase and sale agreement moreover the sellers will contribute an additional_amount if needed to buyer’s nonqualified nuclear decommissioning fund so that the total amount in the qualified and nonqualified nuclear decommissioning funds will equal the amount required to be on deposit to fully decommission plant based on the calculation methodology and assumptions formulated by committee requested ruling the sellers’ qualified nuclear decommissioning funds will not be disqualified on the date of closing when the assets in the funds are transferred to buyer’s qualified nuclear decommissioning fund sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year plr-128631-02 sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a plr-128631-02 under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion is specifically based on the continued general supervision of the qualified nuclear decommissioning fund by committee ferc and the nrc this exercise of discretion however applies to the provisions of sec_1 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the sellers’ qualified nuclear decommissioning funds will not be disqualified upon the sale when the assets are transferred to buyer’s corresponding qualified nuclear decommissioning fund and that fund will be treated as a qualified nuclear decommissioning fund of buyer requested ruling the sellers’ qualified nuclear decommissioning funds will not recognize gain_or_loss upon the transfer of their assets on the date of closing to buyer’s qualified nuclear decommissioning fund requested ruling the sellers will not recognize income attributable to the assets in the qualified nuclear decommissioning funds upon the transfer of the assets on the date of closing to buyer’s qualified nuclear decommissioning fund sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified nuclear decommissioning fund to a transferee’s qualified nuclear decommissioning fund thus neither the sellers nor the sellers’ qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of the sellers’ qualified nuclear decommissioning funds assets to buyer’s qualified nuclear decommissioning funds requested ruling each seller’s gain_or_loss on the sale of plant and its associated assets other than the qualified nuclear decommissioning funds will be the difference between such seller’s basis in such assets and its amount_realized sec_1001 provides that a taxpayer’s gain from the sale of property is the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property is the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 a provides that in the case of an applicable_asset_acquisition the seller and the purchaser each must allocate the consideration paid or received in the transaction plr-128631-02 under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable tax_accounting principles sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 also provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in that section except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible sec_1_338-6 consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_338-6 and and c plr-128631-02 the following examples illustrate the operation of sec_1060 from a seller's and a buyer's perspective respectively on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration first will be reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1_338-6 sec_1_1060-1 and sec_1_1060-1 on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it first will be reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair_market_value - as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated plr-128631-02 to the class_iii_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class vii as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets dollar_figure would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_338-7 sec_1_1060-1 and sec_1 c the federal tax treatment of the qualified nuclear decommissioning funds is determined exclusively under sec_468a and the regulations thereunder with respect however to the plant including equipment and operating_assets and the assets of the nonqualified nuclear decommissioning funds these assets comprise a trade_or_business in the sellers’ hands and the basis buyer takes in these assets will be determined wholly by reference to buyer’s consideration thus the sellers transfer of plant including equipment and operating_assets and assets of the nonqualified nuclear decommissioning funds to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning funds is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly sellers must allocate the consideration in the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically sellers will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the nonqualified nuclear decommissioning funds to the extent seller’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying plr-128631-02 assets accordingly on the sale of plant and each seller’s interests in the assets in the nuclear decommissioning trust funds other than the assets in the qualified nuclear decommissioning funds each seller’s gain_or_loss on each transferred asset is the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations requested ruling each seller’s amount_realized on the sale of plant and its associated assets will include the cash consideration received from buyer and the amount of its liabilities assumed by buyer including its liability to decommission plant but reduced by the amount of such liability to be funded by such seller’s qualified nuclear decommissioning funds sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 of the regulations provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold as set forth with respect to requested ruling the decommissioning liability from which sellers will be relieved is fixed and determinable as owners and operators of a nuclear plant sellers are required_by_law to provide for eventual decommissioning see cfr sec_50 the amount in the decommissioning funds represents the present_value of that liability as established by decommissioning cost studies and confirmed by regulatory approval and the terms of the sellers’ transaction under which the decommissioning funds will be transferred to buyer in connection with buyer’s assumption of the liability cf 370_us_65 amount_realized as result of relief from liability presumed equal to value of property given up in arm’s-length exchange accordingly each seller's amount_realized on the sale of plant and the assets in the decommissioning trust funds includes the cash received from buyer and the assumed_liabilities to the extent these liabilities are taken into account for federal_income_tax purposes the liabilities taken into account would include the amount of the decommissioning liability assumed by buyer not including the portion of the liability to decommission plant attributable to the qualified nuclear decommissioning fund on the date of closing plr-128631-02 requested ruling buyer’s qualified nuclear decommissioning fund established to hold the assets transferred from the sellers’ qualified nuclear decommissioning funds will be treated as a qualified nuclear decommissioning fund under sec_468a sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year plr-128631-02 sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a as indicated with respect to requested ruling above the service will exercise its discretion to treat the sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion applies to the provisions of sec_1 including the requirement under sec_1_468a-6 that the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant except those outlined in sec_1 468a- e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus so long as buyer establishes only one qualified nuclear decommissioning fund buyer’s qualified nuclear decommissioning fund established to hold the assets transferred from the sellers’ qualified nuclear decommissioning funds will be treated as a qualified nuclear decommissioning fund of buyer when buyer obtains a qualifying interest upon the transfer of plant to buyer requested ruling neither buyer nor buyer’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from the sellers’ qualified nuclear decommissioning funds to buyer’s qualified nuclear decommissioning fund and after the date of closing buyer’s qualified nuclear decommissioning fund will retain the same basis in the assets received as the sellers’ qualified nuclear decommissioning funds had prior to the date of closing sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund additionally sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis thus buyer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from the sellers’ qualified nuclear decommissioning funds to buyer’s qualified nuclear decommissioning fund also buyer’s qualified nuclear decommissioning fund will have a basis in the assets that is the same as the basis of those assets in the qualified nuclear decommissioning funds of the sellers immediately prior to the transfer plr-128631-02 requested ruling each seller will be entitled to a deduction equal to the amount of its liability to decommission plant expressly assumed by buyer and included in the seller’s income in the year the liability is assumed reduced by the amount of the liability to be funded by such seller’s qualified nuclear decommissioning funds sec_1_446-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to the liability see also sec_1_461-4 sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the test is satisfied in this case here the sellers have the obligation to decommission the plant the fact of the obligation arose many years ago at the time the sellers obtained their license to operate the plant see c f_r sections dollar_figure and requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be determined with reasonable accuracy sec_1_461-1 this prong is also plr-128631-02 satisfied in this case the amount of the sellers’ decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the ferc or the state public_utility having jurisdiction in this case the committee and the nrc which is charged with ensuring that sufficient funds are available to decommission the plant in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning liabilities to the extent decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the cost must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the first two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in each sellers’ amount_realized at that time each seller will be entitled to a deduction for the amount of its decommissioning liability associated with the plant expressly assumed by the buyers and included in that sellers’ amount_realized requested ruling the buyer will not recognize any gain or otherwise take any income into account by reason of the purchase of plant and its associated assets including without limitation the transfer of the assets of the sellers’ nonqualified nuclear decommissioning funds to buyer’s corresponding nonqualified nuclear decommissioning fund except to the extent that the aggregate amount of cash and other class_i_assets received from all sellers exceeds the aggregate amount of consideration provided by buyer to all sellers with respect to the acquisition of plant including its equipment and operating_assets and the nonqualified nuclear decommissioning funds’ assets buyer will not recognize income except to the extent the class_i_assets as defined in sec_1 b it receives exceed its total cost determined under sec_1012 which will be the sum of its cash consideration and the fair_market_value of any other consideration it provides to the sellers that is under applicable tax principles taken into account on the date of the applicable_asset_acquisition if buyer is thus required to take an amount into account as income then when under general principles of tax law buyer is permitted to take additional consideration into account eg when it satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer will be entitled to deduct currently and will not be required to capitalize such amount 344_us_6 additionally on the date of closing buyer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date which includes the cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions plr-128631-02 of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the nqfs to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration exceeds the class_i_assets it receives such excess will be allocated in accordance with the provisions of sec_1060 and the regulations thereunder as described above when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable_asset_acquisition eg when and to the extent the nonqualified nuclear decommissioning funds pay or incur decommissioning expenses such amounts will be taken into account as increases to buyer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_338-6 sec_1_338-7 sec_1_1060-1 and sec_1_1060-1 this letter_ruling is directed only to taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in accordance with the powers of attorney the original of this letter is being sent to taxpayer’s authorized representative also in accordance with the powers of attorney a copy is being sent to taxpayer as well as taxpayer’s other authorized representative we are also sending a copy of this letter to the appropriate industry director lmsb sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
